DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “.. the friction ring is ‘offset’ with a defined feed in the circumferential direction …” as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 the limitation of “… at least one microgroove… non-tangentially angled to the circumferential direction of rotation…”, was not found in the specification.  
Claim 11 last line “ a defined nominal thickness of the friction ring is set by chip removal…” was not found in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 the limitation of “… at least one microgroove… non-tangentially angled to the circumferential direction of rotation…”, is not understood.
Last line the limitation of “with one component” is not understood.  What component is this?
Claim 5 the limitation of “and roughness values”, is not understood when used in context with ‘roughness peaks’.
Claim 6 the limitation of “.. the friction ring is ‘offset’ with a defined feed in the circumferential direction…” is not understood.  Where is this specific arrangement shown in the drawings?  What is meant by the limitation of ‘defined feed’ and ‘circumferential direction’ of which component?
Claim 11 last line “ a defined nominal thickness of the friction ring is set by chip removal…” is not understood.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota U.S. 2018/0223914 in view of Storstein 6,821,447.
Regarding claim 1, subject ot the 112 rejections above, and as best understood, Hirota shows clutch plates at 51,61 which may be formed from low carbon steel.  As explained in paragraphs 0035,0036 and as shown in figures 5A-5D, but particularly 5D Hirota shows grooves 67 that can be formed from known machining methods such as grinding and having a depth of 1 micrometer or more.  These grooves are therefore considered to meet the limitation of ‘microgrooves’, and (as best understood), are ‘non-tangentially angled to the circumferential direction of rotation at least with ‘one component’.
Lacking in Hirota is a specific limitation of using a PMMC material for the disc.  However such materials are notoriously well known in the clutch/brake art for the expected benefits of weight reduction.  See applicant’s specification at page 1 and Storstein at least the abstract.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a PMMC for the clutch plates 51,61 in Hirota simply as the obvious substitution of one well known material for another dependent upon such well known engineering factors as costs and specific vehicle application.
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota/Storstein as applied to claim 1 above, and further in view of Patrick et al. 5,884,388.
Regarding claim 5 Hirota, as modified, lacks specifically showing the microgrooves are ‘arranged close’ to one another in the circumferential direction and the saw tooth profile in cross section.
However the limitation of ‘ arranged close to one another..” is extremely broad.  
Nevertheless the reference to Patrick shows such a groove arrangement in a brake disc application in figures 2,3A,3B at 30.  Note this brake disc can be made of aluminum.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have it obvious to have made the grooves of Hirota in figure 5D spaced closer together, simply as an obvious modification to an existing embodiment.   Further, to have cut the grooves as taught by Patrick into a sawtooth profile at 30 would have been obvious in the event a coating is used as taught by Patrick in col 3 lines 32+ and claim 3.
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota/Storstein and JP 5126041 or Crankshaw 4,385,429 or Wildhaber 2,464,913.
Regarding claim 6, subject to the 112 rejection above, Hirota in view of Storstein is relied upon as explained above.
Lacking in Hirota is a specific description of the manufacturing process with the tool.
The references to either JP ‘041 or to Crankshaw or Wildhaber all show known and varied manufacturing processes for the cutting/grinding of brake/clutch plates.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have it obvious to have ‘offset the cutting tool with respect to the friction 
Regarding claims 7-11 these limitations are considered to be taught by the combined teachings of the references above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/                                                                                                                                                                                                        Art Unit 3657



3/9/21